DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/20 has been entered.

Response to Arguments
Applicant's arguments filed 09/08/20 have been fully considered but they are not persuasive. 
On pages 9-10 Applicant argues drawing, claim, and specification objections are overcome by amendments. 
The Examiner agrees claim objections are overcome by amendments and withdraws outstanding claim objections. Regarding drawing and specification objections, the Examiner agrees that some of the objections were addressed, but notes a variety of others were not. Additionally, amendments have created more drawing and specification objections. Please see below.  

The Examiner respectfully refers below to 112 rejections made in light of newly amended claims, noting in particular that Applicant has neglected some of the new matter rejections on record. These are accordingly maintained. 
On pages 13-15 regarding prior art rejections Applicant argues amendments overcome the rejection of record. Applicant argues that because Gregg is silent on some dimensional details of their stent, it would not be obvious to incorporate such details from Alkhatib (but no reason is presented as to why this would not be obvious).  Applicant then argues that the Applicant’s dimensional details of the posts “serve a variety of functions”. Applicant then concludes that since Gregg sutures their posts to a braided stent and Alkhatib’s stent has posts with eyelets through which leaflets can be sutured, it is unclear how Gregg in view of Alkhatib is an optimization of dimensions.
As the Examiner can best understand the above arguments, it does not appear that Applicant has argued anything to overcome the rejection of record. Stating that Gregg is silent with regards to dimension details of the stent but not indicating why these dimensions are specific or important for any particular reason, whether they offer a benefit, or distinctly separate over the prior art, is not enough to overcome the Examiner’s rejection. Further, although Applicant has stated that the specific millimeter recitations of their windows “serve a variety of functions”, none of these are pointed out or were elucidated to the Examiner, which renders such a statement unpersuasive to change the Examiner’s mind. Further, the Examiner notes that the “optimization of dimensions” is clearly related to the dimensions in the claim: the specific millimeters of 
On pages 15-16 Applicant argues further that it is unclear “what portion of Gregg the Examiner is suggesting it would be obvious to modify to include both stent posts with eyelets and then dipping coating with a polymer, for what reason, and how it would be accomplished with destroying Gregg’s intended functionality provided by its leaflet assembly (formed of leaflet tabs and posts) that is sutured to an interior portion of its frame.” (sic). 
As the Examiner best understands the above arguments (which is not well), the Examiner believes the Applicant is attempting to argue that the inclusion of posts with eyelets in the stent of Gregg is unclear to the Applicant. It is not clear whether the argument is being made that Gregg’s functionality is being destroyed, but the Examiner points out that if Applicant believes Gregg would be inoperable by the modification suggested by the Examiner, the Examiner welcomes Applicant to place evidence on the record which proves such a statement. The Examiner notes that upon consideration of Applicant’s claim amendments however, Gregg is no longer required for the rejection of claim 101. See the rejection below. 
On page 16 regarding claims 105 and 154 Applicant argues that amendments render these claims allowable.
The Examiner respectfully refers to the rejection below regarding the new claims and/or newly added subject matter.


Election/Restrictions
Newly submitted claims 155-156 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claims indicated that the second posts had windows (i.e. are not solid or devoid of windows).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 155-156 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 101, 106-107, 136, 138, 142, 154 are objected to because of the following informalities:  
Claim 101 is objected to for being a large run-on sentence with each and every thought simply being separated by commas. The Examiner suggests the use of semicolons and/or transition phrases or words (e.g. “wherein”, “and”, etc.) to maintain proper grammar.
Claim 106 is objected to for claiming the free edge of each leaflet has a height that “non-linearly varies” relative to the longitudinal axis. It appears a more grammatically correct way of saying this is that the free edge of each leaflet has a height that varies non-linearly. 
Claim 107 is objected to for claiming “wherein the plurality of leaflets being configured…”. This is grammatically incorrect. 

Claim 138 is objected for the same reasons as claim 136 above: the claim appears to be missing transition words around the comma.
Claim 142 is objected for the same reasons as claim 136 and 138 above: the claim appears to be missing transition words and or commas to prevent it from being a giant run-on sentence.
Claim 154 is objected for the same reasons as claim 136 and 138 above: the claim appears to be missing transition words and or commas to prevent it from being a giant run-on sentence.
 Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110, CP, LP.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “expandable frame”, the valve re-dilation to a larger diameter after implantation, the cells which are “collectively defined” between the first and second sets of posts (the Examiner notes that cell 204 appears to refer to one cell which is defined between one second post and one first post; cell 206 appears to refer to a cell which is not defined by any posts), the first width, the second width, the diameter of the valve at implantation, the “curved portion” and “linear portion” of the attachment line, and “arc distance along the frame between the first post and the second post when the frame is implanted and prior to dilation”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: expandable frame, “arc distance along the frame between the first post and the second post”, “external surface of the frame”, “reinforced area”, “non-reinforced area”, the reinforced area extending along an “entire perimeter of each leaflet”, the perimeter being defined by the leaflet attachment line and the free edge of each  leaflet, the frame being cylindrical.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101-102, 105-109, 134-140, 142, 154, 157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 101 is rejected for having new matter, since there is no support in the originally filed specification that “each free edge having a length that is greater than the first diameter”.
Claim 109 is rejected for having new matter, since there is no support in the originally filed specification for the attachment line including a curved portion and a linear portion, with the curved portion terminating at the linear portion and the linear portion terminating at the free edge of the leaflet, the linear portion being parallel to a longitudinal axis of the frame. 
Claim 136 is rejected for having new matter, since there is no support in the originally filed specification for “the height being parallel to a longitudinal axis of the frame and the width being perpendicular to the longitudinal axis”.  Additionally, the specification does not have support for there being more than one windows if the dimensions of one of the windows is has a width of about 0.5-3 mm and a height of about 1-10 mm. The specification indicates that only one window is present when these dimensions are present, but does not discuss this specific dimension of a window when there are more than one window present. 
Claim 142 is rejected for having new matter, since there is no support in the originally filed specification for “the height being parallel to a longitudinal axis of the frame and the width being perpendicular to the longitudinal axis”. 
Claim 157 is rejected for having new matter, since there is no support in the originally filed specification that there is a gap adjacent to the second post.
Remaining claims are rejected for having new matter, for depending on a claim with new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 101-102, 105-109, 134-140, 142, 154, 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 101 is indefinite for claiming the valve is “configured to be re-dilated to a larger diameter of implantation while maintaining competence of the valve”. First, this is unclear because the recitation of “re-dilation” makes no sense, considering there is no dilation in the first place. It is unclear how the valve is re-dilated when it has not yet been dilated. Further, it is unclear what is meant by a “larger diameter” since there was no “diameter” in the first place. It is unclear what this “larger diameter” is larger than. 
Further, the claim is unclear for claiming that the “first set of posts and the second set of posts collectively defining cells therebetween” when it is unclear how the two sets of pluralities of posts are “collectively” defining cells between them all. It appears the claim is attempting to claim something like two posts define a cell therebetween, but it is unclear how both sets of posts are collectively (all together) defining cells located between all the posts. This does not appear to be possible.
Further, the claim has improper antecedent basis for “the diameter of the valve at implantation”. It is unclear additionally how this relates (if at all) to the “larger diameter of the valve at implantation” previously recited in the claim.
Further, the claim indicates that the valve is “configured to transcatheter implantation” but it is unclear what the valve is transcatheterly implanted into. It appears essential subject matter is missing from the claim.  
Claim 102 is indefinite for claiming the leaflet free edge has a specific distance “when the frame is implanted and prior to re-dilation” but it is still unclear what this “re-dilation” is and how the implantation relates to the “re-dilation” and whether or not there is a previous “dilation”, let alone whether this all effects the structure of the claimed “artificial valve” or not. 
Claim 105 is indefinite for having improper antecedent basis for “the leaflet reattachment line”. It is unclear what this is. 
Claim 106 is indefinite for having improper antecedent basis for “the geometry center” and “the cylinder”. 
Additionally, the claim is unclear because it appears to be claiming that the free edge varies in height only when the expandable frame is implanted. It is unclear how this can occur, since the height of the edge is understood to exist whether or not a frame is implanted or not. 
Claim 134 is indefinite for claiming that at least a portion of the plurality of cells are “covered” but it is unclear what is covering them (something else? a part of the valve previously claimed? tissue after implantation?). It appears essential subject matter is missing from the claim.
Claim 154 is indefinite for claiming first that the windows are completely covered by the polymer wall but then indicating that the polymer wall is disposed within the windows. It is unclear therefore whether or not the polymer wall is disposed within the windows or covering the windows, or possibly both. 
Claim 157 is indefinite for the numbers (1) and (2) in the claims. The Examiner notes that MPEP 608.01(m) states that “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claim.” However, the specification/drawings do not include reference numbers (1) or (2), 
Remaining claims are indefinite for depending on an indefinite claim. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 101-102, 108, 134-136, 138-140, 154, 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20140107772 A1) hereinafter known as Li in view of Wheatley (US 20140005773 A1). 
Regarding claim 101 Li discloses an artificial valve (abstract) comprising: 
an expandable frame (Abstract: “stent”) configured for transccatheter implantation (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Li was considered capable of performing the cited intended use. See for example, the abstract and [0003]-[0004]).
the valve being configured to be re-dilated to a larger diameter after implantation while maintaining competence of the valve (This is also stated as an “intended use” of the claimed “artificial valve” (see explanation above). As is best understood (see 112 rejections above) the valve is capable of being dilated (re-dilated?) after implantation, from its compressed delivery configuration to the expanded configuration),
the frame being formed by a plurality of posts, the plurality of posts including a first set of posts with a first width (Annotated Figure 3; the first posts are the joined sections of the stent frame) and a second set of posts with a second width, greater than the first width (Annotated Figure 3 (see also Figures 1-4 for illustration that there are actually three of these second posts)), 
wherein the first and second sets of posts collectively define cells therebetween (Annotated Figure 3), 
the frame being coated by a polymer wall (Figures 3-4 item 250); and 
a plurality of leaflets disposed within the frame (Abstract; Figure 1 item 108), each leaflet from the plurality being coupled cohesively with the polymer wall ([0031] the polymer wall (cuff) and leaflets are cohesively coupled via a dip coating), 
each leaflet from the plurality of leaflets extending from the polymer wall (Figure 1 item 122) and terminating at a free edge (Figure 1 item 124; [0031]), 


and the number of second posts being equal in number to the plurality of leaflets.
However, regarding claim 101 Li teaches that there are three second posts (Figures 1-4). Any person of ordinary skill in the art understands that each commissure post is for connecting leaflets thereto (indicating the presence of three leaflets). Further, Li also teaches that the stent is expandable from a collapsible condition deliverable through a catheter, to the expanded configuration. Any person of ordinary skill in the art understands that the leaflet free edge length is much greater than the compressed diameter of the valve (i.e. the diameter of the valve at implantation). 
To further prove the Examiner’s point however, please see Wheatley who teaches leaflets and commissure posts being equal in number (Figure 11 shows two posts 210 and two leaflets 204), and also teaches a free edge of leaflets having a length greater than a diameter of the valve even after implantation/expansion (Figure 11 shows free edges 215 which are tortuous compared to a (straight) diameter)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Li by having equal numbers of commissure posts and leaflets such as is taught by Li in order to ensure the leaflets have a location for coupling to the support stent. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed 

    PNG
    media_image1.png
    725
    940
    media_image1.png
    Greyscale

Regarding claim 102 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Wheatley further teaches a first leaflet of the plurality is coupled to both a first and a second post from the second set of posts (Figure 11 shows leaflets 204 coupled to both commissure posts 210) such that a distance along the free edge of the first leaflet between the two posts is greater than an arc 
Regarding claim 108 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses the leaflets are formed of a polymer ([0030]).
Regarding claim 134 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses at least a portion of the plurality of cells are covered (Figure 3 item 205 cuff covers the cells).
Regarding claim 135 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses at least a portion of the plurality of cells are coated with a  polymer (Figure 3 item 205 coats the cells; [0031] the cuff is a polymer; or alternatively [0031] the cuff is attached to the cells of the stent via dip coating)). 
Regarding claim 136 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further teaches each post of the second set defines one or more windows (the second posts are seen to have two windows located therein), the polymer wall completely covering each of the windows ([0031] dip coating is 
but is silent with regards to the dimensions of the windows.
However, regarding claim 136 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Li Wheatley Combination by having the windows with the claimed dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, the optimum dimensions which allow access for sutures and attachment of valves would have been obvious.
Regarding claim 138 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses the second set of posts includes of three posts positioned at 120 degree intervals, and three leaflets (Figures 1-4),
and wherein Wheatley further teaches the second set of posts includes three posts positioned at 120 degree intervals and three leaflets (Figure 4). 
Regarding claim 139 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses the leaflets are coupled to the second set of posts via chemical fusing ([0030] dip coating).
Regarding claim 140 see the rejection to claim 108 above.
Regarding claim 154 Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,

Regarding claim 157 the Gregg Alkhatib Combination teaches the valve of claim 101 substantially as is claimed,
wherein the Combination further teaches a gap being defined between adjacent leaflet and adjacent to the second post (a gap exists between leaflets and near a post while the valve is open and allowing fluid to flow).

Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wheatley as is applied above further in view of Purdy et al. (US 20070027535 A1), hereinafter known as Purdy.
Regarding claim 105 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
but is silent with regards to the thickness of each leaflet varying at reinforced and non-reinforced areas in the shape of the leaflet perimeter.
However, regarding claim 105 Purdy teaches a valve in which each leaflet has a reinforced area with extends along an entire perimeter of each leaflet, the perimeter being defined by the leaflet attachment line and the free edge of each leaflet, and a non-reinforced area, the reinforced area having a greater thickness than the non-reinforced area ([0045]). Li and Purdy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary .
	
Claims 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wheatley as is applied above in view of O’Connor et al. (US 20030097175 A1), hereinafter known as O’Connor.
Regarding claim 106 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further discloses the frame is cylindrical and has a first open end, a second open end, and a longitudinal axis extending through the geometric center of the cylinder (Figures 1 and 4),
but is silent with regards to the height of the free edge of each leaflet varying nonlinearly along the longitudinal axis.
However, regarding claim 106 O’Connor teaches an artificial valve in which the height of the free edges of the leaflets vary non-linearly in the direction of the longitudinal axis when implanted (see for example Figure 4b, 11b). Li and O’Connor are involved in the same field of endeavor, namely artificial valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Li Wheatley Combination by having the height of the  free edges vary nonlinearly in the longitudinal direction of the valve such as is taught by O’Connor since this is a known configuration for valve leaflet coaptation that is proven to sufficiently work to 
Regarding claim 107 the Li Wheatley O’Connor Combination teaches the valve of claim 106 substantially as is claimed,
wherein Li further discloses the leaflets being configured to allow flow in one direction and restrict fluid flow in the other direction ([0031] leaflets function as a one-way valve).

Claim(s) 109 and 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wheatley further in view of Levi as are applied above.
Regarding claim 109 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
but is silent with regards to how the leaflet attaches to the frame. 
However, regarding claim 109 Levi teaches a heart valve in which leaflets attach to the frame at both a curved portion (Figures 36-37 item 154) and a linear portion (Figures 34-37 the leaflets attach at this linear portion adjacent their free edge),. Li and Levi are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Li Wheatley Combination by having the leaflet attachment line such as is taught by Levi in order to ensure the leaflets are attached to not only the frame but also to one another, at commissure posts. The Examiner notes that it is common practice to secure leaflets to one another and the frame into which the leaflets are settled, in order to minimize 
Regarding claim 142 the Li Wheatley Combination teaches the valve of claim 101 substantially as is claimed,
wherein Li further teaches each post of the second set of posts defines one or more windows (Annotated Figure 3 above), 
but is silent with regards to the windows having a height greater than a width.
However, regarding claim 142 Levi teaches a valve wherein commissure posts have a window with a height greater than a width (Figure 60a item 318). Li and Levi are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the windows of Li so that they had a height larger than a width such as is taught by Levi since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.

Claim(s) 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wheatley as is applied above, or the in alternative over Li in view of Wheatley further in view of Levi et al. (US 20120123529 A1) hereinafter known as Levi. 
claim 137 the Li Wheatley Combination teaches the valve of claim 136 substantially as is claimed,
wherein Li further teaches the one or more windows are rectangular (Figure 3 shows the two windows being rectangular). Alternatively, Levi teaches that commissure posts include rectangular eyelets ([0098], Figure 60-60a). Li and Levi are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the windows of Li so that they are rectangular instead of rounded/oval since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/03/20